GREEN MOUNTAIN COFFEE, INC.
STOCK OPTION AGREEMENT
UNDER STOCK OPTION PLAN
INCENTIVE STOCK OPTION

[date of grant]

 

AGREEMENT

entered into by and between Green Mountain Coffee, Inc., a Delaware corporation
with its principal place of business in Waterbury, Vermont (together with its
subsidiaries, the "Company"), and the undersigned employee of the Company (the
"Optionee").



The Company desires to grant the Optionee an incentive stock option under the
Company's 2000 Stock Option Plan, as amended (the "Plan") to acquire shares of
the Company's Common Stock, par value $.10 per share (the "Shares").

The Plan provides that each option is to be evidenced by an option agreement,
setting forth the terms and conditions of the option.

ACCORDINGLY

, in consideration of the premises and of the mutual covenants and agreements
contained herein, the Company and the Optionee hereby agree as follows:



1. Grant of Option.

The Company hereby grants to the Optionee incentive stock options (collectively,
the "Option") to purchase all or any part of the number of Shares shown at the
end of this Agreement on the terms and conditions hereinafter set forth. This
Option is intended to be treated as an incentive stock option under Section 422
of the Internal Revenue Code of 1986, as amended (the "Code").

2. Purchase Price.

The purchase price ("Purchase Price") for the Shares covered by the Option shall
be the dollar amount per Share set forth at the end of this Agreement.

3. Time of Exercise of Option.

[INSERT VESTING SCHEDULE]

To the extent the Option is not exercised by the Optionee when it becomes
exercisable, it shall not expire, but shall be carried forward and shall be
exercisable, on a cumulative basis, until the Expiration Date, as hereinafter
defined.

4. Term of Options; Exercisability.

(a) Term.

(i) Each Option shall expire on the date shown at the end of this Agreement (the
"Expiration Date"), as determined by the Board of Directors of the Company (the
"Board").

(ii) Except as otherwise provided in this Section 4, if the Optionee's
employment by the Company is terminated, the Option granted to the Optionee
hereunder shall terminate on the earlier of ninety days after the date the
Optionee's employment by the Company is terminated, or (ii) the date on which
the Option expires by its terms.

(iii) If the Optionee's employment is terminated by the Company for cause or
because the Optionee is in breach of any employment agreement, such Option will
terminate on the date the Optionee's employment is terminated by the Company.

(iv) If the Optionee's employment is terminated by the Company because the
Optionee has become permanently disabled (within the meaning of Section 22(e)(3)
of the Code), such Option shall terminate on the earlier of (i) one year after
the date such Optionee's employment by the Company is terminated, or (ii) the
date on which the option expires by its terms.

(v) In the event of the death of the Optionee, the Option granted to such
Optionee shall terminate on the earlier of (i) one year after the date such
optionee's employment by the Company is terminated; or (ii) the date on which
the option expires by its terms.

(b) Exercisability.

(i) Except as provided below, if the Optionee's employment by the Company is
terminated, the Option granted to the Optionee hereunder shall be exercisable
only to the extent that the right to purchase shares under such Option has
accrued and is in effect on the date the Optionee's employment by the Company is
terminated.

(ii) If the Optionee's employment is terminated by the Company because he or she
has become permanently disabled, as defined above, the option granted to the
Optionee hereunder shall be immediately exercisable as to the full number of
Shares covered by such Option, whether or not under the provisions of Section 3
hereof such Option was otherwise exercisable as of the date of disability.

(iii) In the event of the death of the Optionee, the Option granted to such
Optionee may be exercised to the full number of Shares covered thereby, whether
or not under the provisions of Section 3 hereof the Optionee was entitled to do
so at the date of his or her death, by the executor, administrator or personal
representative of such Optionee, or by any person or persons who acquired the
right to exercise such Option by bequest or inheritance or by reason of the
death of such Optionee.

5. Manner of Exercise of Option.

(a)

To the extent that the right to exercise the Option has accrued and is in
effect, the option may be exercised in full or in part by giving written notice
to the Company stating the number of Shares exercised and accompanied by payment
in full for such Shares. No partial exercise may be made for less than one
hundred (100) full shares of Common Stock. Payment may be either wholly in cash
or in whole or in part in Shares already owned by the person exercising the
Option, valued at fair market value as of the date of exercise; provided,
however, that payment of the exercise price by delivery of Shares already owned
by the person exercising the Option may be made only if such payment does not
result in a charge to earnings for financial accounting purposes as determined
by the Board. Upon such exercise, delivery of a certificate for paid-up,
non-assessable Shares shall be made at the principal office of the Company to
the person exercising the option, not less than thirty (30) and not more than
ninety (90) days from the date of receipt of the notice by the Company.



(b)

The Company shall at all times during the term of the Option reserve and keep
available such number of Shares as will be sufficient to satisfy the
requirements of the Option.



6. Non-Transferability.

The right of the Optionee to exercise the option shall not be assignable or
transferable by the Optionee otherwise than by will or the laws of descent and
distribution, and the Option may be exercised during the lifetime of the
Optionee only by him or her. The Option shall be null and void and without
effect upon the bankruptcy of the Optionee or upon any attempted assignment or
transfer, except as hereinabove provided, including without limitation any
purported assignment, whether voluntary or by operation of law, pledge,
hypothecation or other disposition contrary to the provisions hereof, or levy of
execution, attachment, trustee process or similar process, whether legal or
equitable, upon the Option.

7. Representation Letter and Investment Legend.

(a)

In the event that for any reason the Shares to be issued upon exercise of the
Option shall not be effectively registered under the Securities Act of 1933, as
amended (the "1933 Act"), upon any date on which the option is exercised in
whole or in part, the person exercising the Option shall give a written
representation to the Company in the form attached hereto as Exhibit 1 and the
Company shall place an "investment legend", so-called, as described in Exhibit
1, upon any certificate for the Shares issued by reason of such exercise.



(b)

The Company shall be under no obligation to qualify Shares or to cause a
registration statement or a post-effective amendment to any registration
statement to be prepared for the purposes of covering the issue of Shares.



8. Adjustments on Changes in Capitalization.

Adjustments on changes in capitalization and the like shall be made in
accordance with the Plan, as in effect on the date of this Agreement.

9. No Special Employment Rights.

Nothing contained in the Plan or this Agreement shall be construed or deemed by
any person under any circumstances to bind the Company to continue the
employment of the Optionee for the period within which this Option may be
exercised. However, during the period of the Optionee's employment, the Optionee
shall render diligently and faithfully the services which are assigned to the
Optionee from time to time by the Board or by the executive officers of the
Company and shall at no time take any action which directly or indirectly would
be inconsistent with the best interests of the Company.

10. Rights as a Shareholder.

The Optionee shall have no rights as a shareholder with respect to any Shares
which may be purchased by exercise of this option unless and until a certificate
or certificates representing such Shares are duly issued and delivered to the
Optionee. Except as otherwise expressly provided in the Plan, no adjustment
shall be made for dividends or other rights for which the record date is prior
to the date such stock certificate is issued.

11. Withholding Taxes.

Whenever Shares are to be issued upon exercise of this Option, the Company shall
have the right to require the Optionee to remit to the Company an amount
sufficient to satisfy all Federal, state and local withholding tax requirements
prior to the delivery of any certificate or certificates for such Shares. The
Company may agree to permit the Optionee to withhold Shares purchased upon
exercise of this Option to satisfy the above-mentioned withholding requirement.

IN WITNESS HEREOF

, the Company has caused this Agreement to be executed, and the Optionee has
hereunto set his or her hand and seal, all as of the day and year first above
written.



OPTIONEE

                                        


[name of optionee]




                                      


Number of Shares




                                     


Purchase Price Per Share




[date of grant + 10 years]
Expiration Date

 

GREEN MOUNTAIN COFFEE, INC.

By                                       
     Robert P. Stiller
     President

 

EXHIBIT 1

TO STOCK OPTION AGREEMENT



Ladies and Gentlemen:

In connection with the exercise by me as to __________ shares of Common Stock,
$.10 per share par value, of Green Mountain Coffee, Inc. (the "Company") under
the incentive stock option agreement dated as of [date of grant], granted to me
under the 2000 Stock Option Plan, I hereby acknowledge that I have been informed
as follows:

1. The shares of common stock of the Company to be issued to me pursuant to the
exercise of said option have not been registered under the Securities Act of
1933 (the "1933 Act"), and accordingly, must be held indefinitely unless such
shares are subsequently registered under the 1933 Act, or an exemption from such
registration is available.

2. Routine sales of securities made in reliance upon Rule 144 under the 1933 Act
can be made only after the holding period and in limited amounts in accordance
with the terms and conditions provided by that Rule, and in any sale to which
that Rule is not applicable, registration or compliance with some other
exemption under the 1933 Act will be required.

3. The Company is under no obligation to me to register the shares or to comply
with any such exemptions under the 1933 Act.

4. The availability of Rule 144 is dependent upon adequate current public
information with respect to the Company being available and, at the time that I
may desire to make a sale pursuant to the Rule, the Company may neither wish nor
be able to comply with such requirement.

In consideration of the issuance of certificates for the shares to me, I hereby
represent and warrant that I am acquiring such shares for my own account for
investment, and that I will not sell, pledge or transfer such shares in the
absence of an effective registration statement covering the same, except as
permitted by the provisions of Rule 144, if applicable, or some other applicable
exemption under the 1933 Act. In view of this representation and warranty, I
agree that there may be affixed to the certificates for the shares to be issued
to me, and to all certificates issued hereafter representing such shares (until
in the opinion of counsel, which opinion must be reasonably satisfactory in form
and substance to counsel for the Company, it is no longer necessary or required)
a legend as follows:

"The shares of common stock represented by this certificate have not been
registered under the Securities Act of 1933, as amended (the "Act"), and were
acquired by the registered holder, pursuant to a representation and warranty
that such holder was acquiring such shares for his own account and for
investment, with no intention to transfer or dispose of the same, in violation
of the registration requirements of the Act. These shares may not be sold,
pledged, or transferred in the absence of an effective registration statement
under the Act, or an opinion of counsel, which opinion is reasonably
satisfactory to counsel to the Company, to the effect that registration is not
required under the Act."

I further agree that the Company may place a stop order with its Transfer Agent,
prohibiting the transfer of such shares, so long as the legend remains on the
certificates representing the shares.

Very truly yours,

[name of optionee]

 



H:\GRECOF\STOCK OPTION AGREEMENT TEMPLATE 2000.DOC

